Citation Nr: 0710082	
Decision Date: 04/06/07    Archive Date: 04/16/07	

DOCKET NO.  06-35 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUES

1.  Entitlement to service connection for tinnitus.   

2.  Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from November 1950 to 
August 1952.  Although there are limited service records 
available, it does not appear that the veteran had overseas 
or combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2006 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska, which granted service connection 
for bilateral hearing loss with a noncompensable evaluation, 
and which denied service for tinnitus.  The veteran's motion 
for an advance on the Board's docket was granted in 
March 2007.  The case is now ready for appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran is shown on competent VA audiometric 
examination to have Level II hearing for the right ear and 
Level III hearing for the left ear.  

3.  A preponderance of the evidence on file is against a 
finding that current bilateral tinnitus was incurred in 
service or is otherwise attributable to exposure to acoustic 
trauma during service.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100 (2005).  

2.  Tinnitus was not incurred or aggravated in active 
military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1137, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in May 2006, 
prior to the issuance of the rating decision now on appeal 
from August 2006.  This notification informed him of the 
evidence necessary to substantiate his claim, the evidence he 
was responsible to submit, the evidence VA would collect on 
his behalf, and advised he submit any relevant evidence in 
his possession.  The RO had previously attempted to obtain 
the veteran's service medical records without success; as 
likely fire-related.  The VCAA notice informed the veteran of 
this fact and requested that he fill out an NA Form 13055 to 
make an additional search for any available records.  VCAA 
notice also specifically listed the type of evidence which 
might alternatively be submitted in lieu and instead of 
original service medical records.  It is apparent that 
multiple searches for service records were made without 
success, and it is evident that there is no reasonable 
possibility that these records can be located through 
additional searches.  The veteran's service separation 
examination from August 1952 was located and added to the 
claims folder.  

The veteran was provided a VA audiometric examination in 
July 2006 which is adequate for rating purposes and which 
included medical opinions consistent with VCAA at 38 U.S.C.A. 
§ 5103A(d).  In May 2006, the veteran submitted a statement 
indicating that he had no other evidence or information to 
submit in his own behalf, and he repeated that he had no 
additional evidence to submit in December 2006.  VCAA is 
satisfied in this appeal.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system, which are shown to 
have become manifest to a compensable degree within one year 
from the date of service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

The 1945 Schedule for Rating Disabilities (Schedule) will be 
used for evaluating the degree of disability in claims for 
disability compensation.  The provisions of the rating 
decision represent the average impairment in earning capacity 
in civil occupations resulting from those disabilities, as 
far as can be determined.  38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Separate diagnostic codes identify the various 
disabilities.  Any reasonable doubt regarding degree of 
disability will be resolved in favor of the claimant.  
38 C.F.R. § 4.3.  Where there is a question as to which of 
two evaluations shall be assigned, the higher evaluation will 
be applied if the disability more nearly approximates the 
criteria required for that rating, otherwise the lower rating 
will be assigned.  38 C.F.R. § 4.7.  The basis of disability 
evaluations is the ability of the body as a whole, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life, including employment.  38 C.F.R. 
§ 4.10.  

Evaluation of hearing loss disability is made based upon the 
results of audiometric examination of each ear in 
consideration of the average pure tone decibel thresholds for 
the relevant frequencies of speech at 1,000, 2,000, 3,000 and 
4,000 Hertz, and in consideration of speech discrimination 
scores using the Maryland CNC test.  38 C.F.R. § 4.85.  For 
compensable evaluations for hearing loss disability, there 
are a list of tables provided which rating personnel are 
required to use.  Hearing loss disability is rated anywhere 
from Level I to Level XI.  Evaluations of defective hearing 
range from noncompensable (0 percent) to 100 percent 
disabling.  38 C.F.R. § 4.85, Tables VI, VII.  

Analysis:  The veteran filed his initial claim for service 
connection with VA in May 2006, at age 78, and some 53 years 
after he was separated from service.  Although he claimed 
that his present hearing loss and tinnitus was related to his 
service occupation as a munitions handler with a field 
artillery battalion, and with exposure to the acoustic trauma 
of artillery firing exercises, he submitted no objective 
medical or other evidence demonstrating any chronicity of 
symptoms of hearing loss or tinnitus at any time following 
service separation in 1952 through present.  

The veteran was provided a VA audiometric examination in 
July 2006.  At this time, examination revealed that he met 
the criteria for hearing loss disability for VA purposes in 
accordance with 38 C.F.R. § 3.385 (2005).  The average pure 
tone decibel thresholds for the relevant frequencies of 
speech at 1,000 through 4,000 Hertz for the right ear were 41 
decibels, and for the left ear were 58 decibels.  Speech 
discrimination using Maryland CNC testing was 86 percent for 
the right and 88 percent for the left.  Using the applicable 
Schedular tables provided at 38 C.F.R. § 4.85, this revealed 
that he had hearing Level II for the right ear, and Level III 
for the left ear.  Table VII provides that a noncompensable 
evaluation must be assigned when the poorer ear is Level III 
and the better ear is Level II.  As accurately reported by 
the RO in its rating decision and statement of the case, the 
only way a compensable evaluation can be assigned for the 
veteran's bilateral hearing loss is if objective audiometric 
examination demonstrates more degraded hearing by pure tone 
decibel thresholds or speech discrimination testing, or both.  

In his initial claim for compensation, the veteran reported 
that his tinnitus began during service in 1951.  However, at 
the time of the VA audiometric examination in July 2006, the 
veteran reported that tinnitus began some nine years earlier, 
and was specifically recalled as starting concurrently with a 
cold.  The Board notes, as did the VA audiologist who had 
access to the veteran's claims folder, there were no 
complaints or findings with respect to tinnitus (or hearing 
loss) at the time the veteran was separated from service.  
The VA audiologist opined that the veteran's hearing loss 
disability "at least as likely as not" was attributable to 
his noise exposure during military service.  However, the 
audiologist opined that because the veteran reported the 
onset of tinnitus many years subsequent to service, tinnitus 
was not likely related to exposure to acoustic trauma during 
service.  

There is no evidence on file nor is the Board aware of any 
generally accepted medical proposition that tinnitus which is 
attributable to acoustic trauma is of a delayed onset.  
Although the veteran wrote in his substantive appeal that his 
tinnitus did start in 1951, but only got worse nine years 
prior to his VA audiometric examination.  The Board finds 
that a preponderance of the evidence is against a finding 
that the veteran's tinnitus is attributable to acoustic 
trauma in the 1950's.  Although there is only a service 
separation examination on file, this examination report found 
that the veteran had normal hearing, and there was no report 
of tinnitus.  

At no time during the pendency of the appeal has the veteran 
argued that he actually complained of or sought treatment for 
hearing loss or tinnitus at any time during service.  There 
is a complete absence of any objective evidence of hearing 
loss or tinnitus for some 50 years after the veteran was 
separated from service.  The VA audiologist gave the veteran 
the benefit of the doubt in opining that the present hearing 
loss was at least as likely as not attributable to exposure 
to acoustic trauma during service, but this audiologist did 
not find that tinnitus was likely related to service.  This 
is the only clinical evidence or opinion on file, and it is 
against the veteran's claim for service connection for 
tinnitus.  






ORDER

Entitlement to an increased (compensable) evaluation for 
bilateral hearing loss is denied.  

Entitlement to service connection for tinnitus is denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


